                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                         Civ. No. 4:19-CV-00116-FL

 GREGORY BRANTLEY,                        )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )
                                                ORDER
                                          )
 ANDREW SAUL,                             )
 Commissioner of Social Security,         )
                                          )
       Defendant.                         )

      Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $12,285.75

(Document No. 27). Attorney’s fees under section 206(b) are paid from past-due

benefits awarded to a successful claimant. 42 U.S.C. § 406(b). Plaintiff has

previously been awarded attorney’s fees under the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412, in the amount of $5,400.00. Defendant filed a response,

stating that under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the

Court to determine a reasonable fee.
      It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. §

                          12,285.75
406(b) in the amount of $_____________, and refund to Plaintiff the smaller award

between this amount and the EAJA award.
                       28thday of April, 2021.
      SO ORDERED, this ____




                                      ____________________________________
                                      Louise W. Flanagan
                                      UNITED STATES DISTRICT JUDGE
